Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4: “at least one the segments” should be replaced with “at least one of the segments”. 
Claim 9 depends from claim 7, which has been canceled. Examiner has interpreted this to depend from claim from claim 1.
Claim 11 depends from claim 10, which has been canceled. Examiner has interpreted this to depend from claim 1.
Claim 16 depends from claim 10, which has been canceled. Examiner has interpreted this to depend from claim 1.
Claim 11 recites “the attachment layer”, no attachment layer has previously been recited. Examiner has interpreted this to mean “the attachment surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Home Depot Everbilt (including earliest published review dated Dec 30, 2015), herein referred to as Everbilt.
For Claim 1, Everbilt discloses a furniture pad (Annotated Figure 1) capable of lying between a furniture leg and a floor to prevent scratching of the floor (product description) as the furniture leg is moved along the floor surface, the pad comprising: a body (Annotated Figure 1: A, B, C) including a protective material (felt), a top surface (Annotated Figure 2: D) defining a plane and an attachment surface (adhesive surface E), and a bottom surface (F) opposing the top surface (D) and defining a protective surface (protective surface formed by felt material), wherein the body (A, B, C) includes an inner segment (A) and a first outer segment (B), wherein the inner segment (A) has at least one smaller cross-sectional dimension than the outer segment (B), wherein the inner segment (A) is detachable from the outer segment (B) along a first separation path (cut lines between segments A and B), and wherein the first separation path extends through at least a portion of a thickness of the body (A, B, C) in a direction generally orthogonal to the plane.  
For Claim 2, Everbilt further discloses the furniture pad of claim 1 and further comprising a second outer segment (Annotated Figure 1: C) surrounding the inner segment (A) and the first outer segment (B).  
For Claim 4, Everbilt further discloses the furniture pad of claim 1, wherein at least one of the segments (A) includes a circular cross-sectional shape (as seen in Annotated Figure 1).  
For Claim 8, Everbilt further discloses the furniture pad of claim 1, wherein the separation path (cut lines between segments A and B) includes a line of weakness (Annotated Figure 1: G).  
For Claim 9, Everbilt further discloses the furniture pad of claim 1, wherein the separation path (cut lines between segments A and B) is a cut path (Annotated Figure 1: H) extending through the entire thickness of the body (A, B, C).  
For Claim 11, Everbilt further discloses the furniture pad of claim 1, wherein the attachment surface (Annotated Figure 2: E) includes a layer of adhesive (E).  
For Claim 12, Everbilt further discloses the furniture pad of claim 11, wherein the separable connector includes at least one of a hook-loop connection, a micro-rail connection, and a magnetic connection. Examiner notes that claim 12 depends from claim 11 which recites “the separable connector” as an optional member as it is listed in the alternative with a layer of adhesive. In an embodiment where the adhesive layer is the optional attachment layer, the further details of the separable connector are also optional and the claim limitations are therefore met by the prior art disclosure of an attachment layer which includes a layer of adhesive.
For Claim 13, Everbilt further discloses the furniture pad of claim 1, and further including a release liner (J) on a bottom surface of the protective material (felt).  
For Claim 14, Everbilt further discloses the furniture pad of claim 1, wherein the protective material (felt) is felt (product overview).  
For Claim 16, Everbilt further discloses the furniture pad of claim 1, wherein the separation path (cut lines between segments A and B) extends through a thickness of the attachment layer (at cut path seen in Annotated Figure 1 at H wherein the separation path extends entirely through the body, adhesive, and release layer).  
For Claim 17, Everbilt further discloses the furniture pad of claim 11, wherein the separation path (cut lines between segments A and B) extends through a thickness of the attachment layer (at cut path seen in Annotated Figure 1 at H wherein the separation path extends entirely through the body, adhesive, and release layer).  

    PNG
    media_image1.png
    605
    811
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    686
    805
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Home Depot Everbilt (including earliest published review dated Dec 30, 2015), herein referred to as Everbilt, in view of WO 2009/150409, herein referred to as ‘409.
For Claim 3, Everbilt discloses the furniture pad of claim 1, except wherein the segments are concentrically arranged. ‘409 teaches a furniture pad (Figure 3) having an inner segment (26) and an outer segment (28), wherein the segments are concentrically arranged (as seen in Figure 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the furniture pad of Everbilt to include the concentrically arranged inner and outer segments as taught by ‘409. One would be motivated to make such a modification in order to allow a user the possibility of using the entire circular disc, or the inner disc, on its own, and/or the outer ring on its own (‘409 Page 8, Line 20- Page 9, Line 2).
For Claims 12, Everbilt in view of ‘409 teaches the furniture pad of claim 1, wherein the attachment layer (12) includes one of a layer of adhesive. Everbilt and ‘409 does not disclose wherein the attachment layer is a separable connector, wherein the separable connector includes at least one of a hook-loop connection, a micro-rail connection, and a magnetic connection.  Examiner takes official notice that it is old and well known to use hook-and-loop fasteners as a means of reusable connection.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the adhesive in ‘409 with a hook-loop connection. One would be motivated to make such a modification in order to allow for a strong connection between the furniture pad and another item in a manner that will stand up to repeated reuse.
Examiner’s assertion of official notice from the Office Action Mailed 2/7/2022 with regards to using hook-and-loop fasteners as a means of reusable connection is now taken to be admitted prior art due to Applicant's failure to traverse said official notice (see MPEP § 2144.03).
For Claim 15, Everbilt discloses the furniture pad of claim 1, except wherein the protective material includes a scratch resistant plastic selected from the group consisting of PTFE, polypropylene, and polyethylene. ‘409 teaches wherein the protective material includes a scratch resistant plastic polyethylene (Page 7, Line 17, wherein the protective material is a polyethylene foam material). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the protective material of Everbilt with polyethylene material as taught by ‘409, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material (see MPEP 2144.07). One would be motivated to make such a modification in order to provide a material with sufficient strength, durability, flexibility, hardness etc. for the application and intended use of the protective material.
Applicant’s Admitted Prior Art
Examiner’s assertion of official notice from the Office Action Mailed 2/7/2022 with regards to using hook-and-loop fasteners as a means of reusable connection is now taken to be admitted prior art due to Applicant's failure to traverse said official notice (see MPEP § 2144.03).
Examiner’s assertion of official notice from the Office Action Mailed 2/7/2022 with regards to forming a separation path/cut line through an adhesive attachment layer of a furniture pad. is now taken to be admitted prior art due to Applicant's failure to traverse said official notice (see MPEP § 2144.03).
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are with respect to newly added claim limitations which have been addressed above in the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s disclosed prior art “wood floor protector” is pertinent to applicant’s disclosure but not relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677